Citation Nr: 0818401	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  91-46 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for disabilities resulting 
from exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied service connection for 
disabilities, including sarcoma and gastrointestinal (GI) 
problems, due to Agent Orange exposure.  

In a May 1995 decision, the Board denied service connection 
for disabilities resulting from exposure to Agent Orange.  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) affirmed 
the decision in March 1997.  The United States Court of 
Appeals for the Federal Circuit remanded the claim in 
December 2000 upon review of the recently enacted Veterans 
Claims Assistance Act, which did not exist at the time the 
Board adjudicated this case in 1995.  

The Court remanded the case to the Board in March 2001 and 
the Board remanded the case to the RO in September 2003.  A 
January 2004 supplemental statement of the case (SSOC) denied 
service connection for disabilities resulting from Agent 
Orange exposure.  

In July 2006, the Board denied the claim.  The veteran again 
appealed the decision to the Court.  In July 2007, the 
General Counsel for the Department of Veterans Affairs 
(General Counsel) and the veteran's representative filed a 
motion to vacate the Board's decision on a basis that was not 
cited in the prior Court decision.  The Court granted the 
motion that month, vacating and remanding the case to the 
Board.  The joint motion will be addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To address the issues and medical evidence cited in the joint 
motion, the Board believes that a VA examination should be 
undertaken.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (issued by the Court following the Board's prior 
decision).
 
The Board must note that the VA has had difficulties in the 
past in having the veteran evaluated.  Under 38 C.F.R. 
§ 3.665(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  The veteran's attorney is advised to 
assist the veteran in understanding the importance of 
attending a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Some 
clarification from the veteran's attorney 
may be needed to insure that all records 
have been obtained. 

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo appropriate VA 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

If possible, the examiner is asked to 
list the veteran's disabilities and 
express an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
of these disabilities were caused by 
exposure to herbicides, including Agent 
Orange, during service from February 1964 
to February 1966.  If possible (but not 
required), the examiner is asked to cite 
and review the medical evidence cited by 
the July 2007 Joint Motion at page 2.    

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



